Citation Nr: 0518005	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


 



INTRODUCTION

The veteran served on active duty with the United States 
Marines from April 1979 to October 1981.  According to the 
report of separation from service, he had 2 1/2 months of sea 
duty, but no foreign service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Nashville, Tennessee.  In June 2002 the RO denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).


FINDING OF FACT

1.  The veteran had no combat service.  

2.  The veteran's purported PTSD stressors are 
uncorroborated. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he suffers from post-traumatic 
stress disorder (PTSD) caused by events that transpired 
during his military service between 1978 and 1981, including 
being beaten up in boot camp by his drill instructor, seeing 
his friend get hit in the mouth with a smoke grenade, helping 
dig out a group of Marines who were buried in an avalanche in 
Norway, and having bombs dropped near him in desert training 
in preparation for a possible invasion of Iran.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2004), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has made it clear that, where a claimed stressor is alleged 
to have occurred during combat, VA must make a specific 
finding as to whether or not the claimant was involved in 
combat.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  VA is not required to accept a claimant's 
assertions that he/she was engaged in combat but, in arriving 
at its findings of fact, the credibility of the testimony and 
statements of record must be addressed.  Cohen, 10 Vet. App. 
at 145-46.

VA has made substantive revisions to 38 C.F.R. § 3.304(f), 
which is the regulatory provision governing the type(s) of 
evidence required to establish service connection for PTSD.  
See 64 Fed. Reg. 32807-32808 (June 18, 1999).  In pertinent 
part, this provision holds that a claimant's testimony alone 
may establish the occurrence of the claimed in-service 
stressor if consistent with the circumstances, conditions, or 
hardships of his/her service.  However, this provision is 
only applicable once a claimant has established that he/she 
engaged in combat with the enemy.  The previous version of 
38 C.F.R. § 3.304(f) was less favorable to a claimant as it 
required verification by service department evidence or an 
award such as the Purple Heart, Combat Infantryman Badge or 
similar combat citation.  38 C.F.R. § 3.304(f) (1998).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 
18, 1999).
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI.

The veteran bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The veteran's service medical records include no evidence of 
complaint, treatment, or diagnosis of PTSD or any other 
psychological disorder.

The veteran's post-service medical records relevant to his 
claim for service connection for PTSD include numerous 
progress notes from VA Medical Centers in St. Paul, MN; St. 
Cloud, MN; Minneapolis, MN; Milwaukee, WI; Tucson, AZ; and 
Memphis, TN.  These progress notes ranged in date from 
December 1996 to November 1998 and from October 2001 to May 
2005.  There are also evaluations from the Social Security 
Administration from October and November 1997.  The medical 
evidence includes various diagnoses by different medical 
professionals, including some that diagnose the veteran with 
PTSD and some that rule out PTSD.  Many of the progress notes 
are repetitive, and the ones described in detail below are 
examples of the number of progress notes and the range of 
diagnoses presented. 

In December 1996 an Initial Psychology Assessment progress 
note from the VA Medical Center in St. Cloud, Minnesota, 
showed that the examiner assessed the veteran's condition as 
alcohol, crack cocaine and marijuana dependent by history, 
ruling out depression and thought disorder.

Another VA progress note, this one from January 1997, gave a 
different impression.  In it, the examiner found that the 
veteran did appear to meet the criteria for PTSD secondary to 
"the numerous traumatic situations that he has been 
presented with in his life."  It also note that the veteran 
reported difficulties with depression, cocaine, and alcohol.

A February 1997 VA progress did not give a diagnosis of PTSD.  
Two other VA progress notes also from February 1997 
specifically ruled out PTSD.  A March 1997 VA progress note 
showed that the veteran did not meet "Criteria A" for PTSD.

An October 1997 examination report in the file from the 
Social Security Administration showed that the examiner 
diagnosed the veteran with depression, n.o.s., and possible 
alcohol abuse, although the veteran indicated that this was 
in remission.  The veteran also indicated that he no longer 
used illicit drugs and the diagnoses of cocaine dependence 
and cannabis dependence were in remission.  Finally, the 
examiner diagnosed the veteran with "personality disorder, 
n.o.s., with antisocial, paranoid, and schizoid features."

VA progress notes from October and November 1998 did not 
diagnose the veteran with PTSD.

In October 2001 a Nurse Practitioner signed a note in which 
the examiner assessed that the veteran suffered from PTSD.  
However, another October 2001 VA Progress note from Dr. 
Callahan ruled out PTSD.

A VA progress note by Dr. Kanof from August 2002 gave Axis I 
diagnoses of cocaine dependence, alcohol dependence, and 
cannabis dependence and ruled out substance intoxication, 
bipolar disorder with psychotic features, and other 
psychoses.  

In September 2002 a VA progress note showed that the veteran 
stated he had been diagnosed with PTSD.  However, sufficient 
evidence of this diagnosis was not elicited in the interview 
and further evaluation was recommended.

A VA progress note from Dr. Schwartz in March 2003 showed the 
veteran was diagnosed with PTSD.

In April 2003 a PTSD Social Worker found, in a VA progress 
note, that at best, and given the benefit of the doubt, there 
was a possibility of PTSS (post-traumatic stress syndrome, a 
subthreshold of PTSD).  He did not believe the veteran 
suffered from PTSD.  He further believed that the fact that 
the veteran cancelled his psychological testing and his 
adherence to a treatment plan with Dr. Schwartz was 
questionable and raised concerns regarding the veteran's 
motivation for treatment.  

A second VA progress note from Dr. Schwartz, this on from May 
2003, shows that Dr. Schwartz gave the impression of 
"probable" PTSD based upon training trauma with prior 
childhood trauma.  

Dr. Wolff, also in a progress note from May 2003, states: 
"He does not have PTSD."  Dr. Wolff, who said he has 
military experience, assessed the veteran's narrative of his 
"traumas" and found that none of these meet the criteria 
for a stressor.  He noted the veteran's history of 
polysubstance abuse, and said that the veteran may well have 
a long standing underlying psychotic process from several 
decades of such abuse.  Dr. Wolff also believed the veteran 
was a poor historian, and that others in his unit should be 
interviewed to support the veracity of his narrative 
regarding the "traumas" he suffered while in service.  

There are a number of VA progress notes from Dr. Milev, a 
psychiatry resident.  She consistently diagnosed the veteran 
with "rule out" substance induced mood disorder, history of 
polysubstance abuse, and "rule out" malingering.  Dr. 
Vanzant confirmed these diagnoses.

Dr. Farst, in VA progress notes dated in December 2004 and 
January 2005, diagnosed the veteran with PTSD/Anxiety.  These 
are the most recent diagnoses of record.

The veteran has presented a diagnosis of PTSD which, for the 
purposes of this appeal, the Board presumes, without 
deciding, to conform to DSM-IV requirements.  See 38 C.F.R. 
§§ 3.304(f); 4.125(a) (2004); See also VA progress notes from 
Dr. Farst from December 2004 and January 2005.  However, the 
Board must assess the credibility of all the evidence, 
including the medical evidence.  "Just because a physician 
or other health professional accepted the appellant's 
description of his [military] experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

The issue presented in this case concerns whether the veteran 
was actually exposed to the stressors supporting his PTSD 
diagnosis.  The veteran does not claim any combat-related 
stressors.  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records and other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, 
the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The veteran's service personnel records contain no evidence 
corroborating that the veteran was beaten by his drill 
instructor, that his friend was hit in the mouth with a smoke 
grenade, that he helped dig other Marines out of an avalanche 
in Norway, or that bombs were dropped near him in training 
for a possible invasion of Iran.  There are no "buddy 
statements" associated with the claims file that support the 
veteran's assertions.  His report of separation from service 
notes that the veteran had no foreign service.  It is also 
worth noting that some of the veteran's diagnoses of PTSD, 
including the January 1997 VA progress note, state that the 
veteran has been subject to stressors throughout his life.  
Any diagnosis of PTSD is therefore not necessarily related to 
incidents that may or may not have occurred in service.  

The Board finds that the veteran's allegations of exposure to 
non-combat stressors in service are not corroborated by 
credible supporting evidence, and the Board must find that 
the veteran's PTSD is not shown to have its origins in his 
military service.  His claim must therefore be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2005.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the January 
2005 letter contained a specific request that the veteran 
provide additional evidence in support of his claim.  He was 
also asked to tell VA about any other records that might 
exist to support his claim.  In addition, he was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of a 
March 2005 supplemental statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


